United States Court of Appeals
                     For the First Circuit


No. 03-2647

  DONALD L. CARCIERI, in his capacity as Governor of the State of
Rhode Island; STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS, a
 sovereign State of the United States; TOWN OF CHARLESTOWN, RHODE
                              ISLAND,

                     Plaintiffs, Appellants,

                               v.

 DIRK KEMPTHORNE, in his capacity as Secretary of the Department
of the Interior, United States; FRANKLIN KEEL, in his capacity as
Eastern Area Director of the Bureau of Indian Affairs, within the
              Department of Interior, United States,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on July 20, 2007 is amended
as follows:

     Cover page: insert "and" before "Hobbs, Straus, Dean . . ."
in Mississippi Band of Choctaw Indians' attorneys line

     Page 52, line 1: replace "therein" with "thereon"

     Page 55, line 17: replace "evidence" with "evident"

     Page 59, line 13: replace "Associate" with "Associated"

     Page 64, line 19: replace "was" with "is"